Title: I. The American Commissioners’ Draft of Thomas Barclay’s Letter of Credence to the Emperor of Morocco, 12 September 1785
From: American Commissioners,Adams, John,Jefferson, Thomas
To: Morocco, the Emperor of


            
              [12 September 1785]
            
            The United States of America, heretofore connected in Government with Great Britain, have found it necessary for their Happiness to Seperate from her, and to assume an independant Station. consisting of a number of Seperate States, they have confederated together, and placed the Sovereignty of the whole, in matters relating to foreign nations, in an body an Assembly consisting of Delegates from every State and called the Congress of the United States. Great Britain after a distressing War of Eight Years has solemnly confirmed their Seperation and acknowledged their Independence. After the conclusion of the Peace, which terminated the distressing War of Eight Years, in which they had been engaged for the Establishment of their Independence, the first Attentions of Congress were necessarily engrossed by the re-establishment of order & regular Government. As Soon as it was possible, they turned their Attention to foreign Nations, and, desirous of entering into Amity & Commerce with them, have been pleased to appoint us, with Dr: B: Franklin, to execute such treaties for this purpose, as shall might be agreed on by such Nations, with us, or any two of us— Dr: Franklin having found it necessary to return to America, the execution of these several Commissns: has devolved on us— One of us, being placed as Min: Plepo: fm. the U: S: at the Court of G B: & the other at the Court of France; these Circumstances, together with the Commissions with wh: we are charged for entering into treaties with various other nations, put it out of our power to attend at the other Courts in person & oblige us to negotiate by the intervention of confidential persons— Respecting the friendly disposition of his M. the E. of Morocco shewn by Yr: Majesty towards the U: S:, & in compliance with their desire of forming a Connection with a Sovregn so renowned for his power, his wisdom & his justice, We have embraced the first moment possible of assuring him Yr: Majesty of these the Sentiments of our Country & of ourselves, and of expressing our wishes to enter into a Connection of friend ship & Commerce with him Yr: Majesty—
            For this purpose, We have Commissioned the Bearer hereof, Thos: Barclay Esqr: a person in the highest Confidence of the Congress of the U: S:, & as such, havg: been several years, & still being their Consul General with our great & good friend, & Ally the K. of France, to arrange with his Yr. Imperial M. the Emperor those conditions wh: it might be advantageous for both Nations to adopt for the regulation of their Commerce & their mutual Conduct towards each other— We have delivered to him a Copy of the full powers with which we are invested to conclude a treaty with Yr: Majesty, which Copy he is instructed to present to Yr: Majesty: Altho’ we are not authorised by these powers to delegate to him the full authority of ultimately signing the treaty; yet such is our reliance on his wisdom, his integrity, & his attention to the Instructions with which he is charged, that We assure your Majesty that the Conditions wh: he shall arrange & send to us shall be returned with our Signature in order to receive that of the person whom Yr: M. shall commission for the same purpose.—
            With the most profound respect, & our best wishes for the health, happiness, prosperity & glory of Yr: Imperieel Majesty We have the honor of subscribg ourselves, Yr: Majesty’s / Most Oedt.—Most Huml: servt.—
            
              J: A— T. J—
            
          